Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       

DETAILED ACTION

Applicant’s amendment in the reply filed on 9/2/2022 is acknowledged, with the cancellation of Claim 26.  Claims 25, and 27-38 are pending.  Claims 36-38 are withdrawn. Any rejection that is not reiterated is hereby withdrawn. Claims 25, and 27-35 are examined on the merits.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 25, and 27-35 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Wan et al (CN 102000009 B).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022.
	            Wan et al teach the invention relates to a flaxseed oil-containing cleansing cream (thus a cleansing composition) and a preparation method thereof. The flaxseed oil-containing cleansing cream is characterized by consisting of the following raw materials in part by mass: 21 to 60 parts of deionized water (thus water), 10 to 30 parts of lauramide monosodium glutamate (thus 3-13% of one or more primary surfactant, as the total parts are 39.11-143 parts), 0 to 10 parts of potassium cocoyl glutamate (thus anionic surfactant, thus claim 28 is met), 5 to 25 parts of betaine (thus foaming agents, thus claim 29 is met, thus up to 35%), 2 to 10 parts of refined beeswax, 0.01 to 1 part of cold pressed flaxseed oil (thus up to 5%, thus up to 1 wt.%, thus claims 25 and 27 are met, as the total parts are 39.11-143 parts, thus linseed, thus an active ingredient), 1 to 6 parts of camellia japonica seed oil, 0.0001 to 0.5 part of antioxidant, 0.1 to 0.5 part of Genma BP and 0.01 to 0.1 part of essence. The cleansing cream prepared according to the formula has the characteristics that: the cleansing cream is natural, nonirritating and scatheless and has certain nursing and health-care effect for facial skin cells (thus topical cleansing) (see Abstract).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for stimulating/increasing the production of antimicrobial peptides on the skin, for increasing the concentration of HBD-1 by 10%, HBD-2 by 5%, HBD-3 by 5%, LL-37 by 5%; and for decreasing the concentration of IL-8 by 5%.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
            Wan et al do not teach at least 70% water.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the content of water from 60% to 70% according to the preference of the customers. It is noted that cream and lotion are used interchangeably in the art, and lotion could accommodate more water than cream. Determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655